10/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0335


                                      DA 22-0335
                                   _________________

 LARRY JAMES LEPPEK,

              Plaintiff and Appellant,

       v.                                                           ORDER

 EVELYN MAE SHUEY,

              Defendant and Appellee.
                                _________________

       On August 31, 2022, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   October 3 2022